Citation Nr: 1735517	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for service-connected coronary artery disease (CAD), in excess of 30 percent from February 28, 1994, 60 percent from March 1, 1999, 30 percent from November 27, 2005 to December 7, 2010, 30 percent from April 1, 2011, and 60 percent from December 19, 2012.

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 10 percent for service-connected post-operative residuals of left ankle injury.

4.  Entitlement to a rating in excess of 10 percent for service-connected left great bunion with hallux valgus.

5.  Entitlement to an initial compensable rating for service-connected scar associated with left great bunion with hallux valgus.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to special monthly compensation based upon aid and attendance of another person and/or housebound status.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

12.  Entitlement to service connection for joint pain.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to August 1983 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2013 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, through his attorney, the Veteran subsequently withdrew his hearing request pursuant to 38 C.F.R. § 20.704(e).  See, e.g., the statement of the Veteran's attorney dated September 2016.

The issue of entitlement to service connection for joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities is caused by his service-connected diabetes mellitus, type II.

2.  In a June 1998 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  Additional evidence received since the June 1998 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for a lumbar spine disability.

4.  In an August 1999 decision, the Board denied service connection for hypertension and a psychiatric disorder to include PTSD and MDD.
 
5.  Additional evidence received since the August 1999 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claims of service connection for hypertension and a psychiatric disability to include PTSD and MDD.

6.  From February 28, 1994 to present (with the exception of the temporary total period from December 7, 2010 to April 1, 2011), the Veteran's arteriosclerotic heart disease more nearly approximated symptoms a history of cardiomyopathy, and with substantiated repeated anginal attacks, more than light manual labor not feasible, or (for the period since the Diagnostic Code change on January 12, 1998) a myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

7.  Management of the Veteran's service-connected diabetes mellitus, type II, required an oral hypoglycemic agent and restricted diet, but did not require insulin or regulation of activities.

8.  Throughout the appeal period, the Veteran's post-operative residuals of left ankle injury more nearly approximated moderate limitation of motion; there is no evidence of tenderness to palpation, instability, or ankylosis.

9.  Symptoms of the Veteran's service-connected left great toe bunion and hallux valgus have most nearly approximated severe impairment including left great toe bunion rubbing his second toe.

10.  The service-connected scar associated with left great toe with hallux valgus is non-linear, is less than 36 square inches, and is superficial and stable, with no pain upon examination or resulting limitation of function.

11.  The evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

12.  The competent evidence of record demonstrates that the Veteran not housebound and/or in need of the regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The June 1998 rating decision denying service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

3.  Since the June 1998 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for a lumbar spine disability; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The August 1999 Board decision denying service connection for hypertension, as well as an acquired psychiatric disorder to include PTSD and MDD, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

5.  Since the August 1999 Board decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for hypertension; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Since the August 1999 Board decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and MDD; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent from February 28, 1994 to December 7, 2010 and from April 1, 2011 for service-connected coronary artery disease were met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005 (effective before January 12, 1998), DC 7005 (2016).

8.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, DC 7914 (2016).

9.  The criteria for a rating in excess of 10 percent for post-operative residuals of left ankle injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5271 (2016).

10.  The criteria for a rating in excess of 10 percent for left great toe bunion with hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.72, DC 5280 (2016).

11.  The criteria for a compensable initial rating for scar associated with left great toe bunion with hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2016).

12.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

13.  The criteria for special monthly compensation based on a need of aid and attendance of another person and/or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5017 (West 2014); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his attorney have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letter dated in August 2011, October 2011, and January 2012, complied with VA's duty to notify the Veteran including as to the service connection, new and material evidence, TDIU, and special monthly compensation claims.  With respect to the initial rating claims, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the increased rating claims, the January 2012 letter complied with VA's duty to notify.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, as well as VA and private treatment records have been obtained and associated with the claims file.

The Veteran was afforded VA examinations in February 1997, January 2003, February 2007, December 2012, and February 2013 with respect to the pending claims.  As discussed below, the reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 1997, January 2003, February 2007, December 2012, and February 2013 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a),(b).

In this case, the Veteran asserts that he has peripheral neuropathy of the bilateral lower extremities secondary to his service-connected diabetes mellitus, type II.  For the reasons set forth below, the Board finds that service connection is warranted.

Private treatment records dated in June 1997 indicated that the Veteran has radiculopathy of the left lower extremity.  Subsequently, in September 1997, he was diagnosed with low back pain and paresthesia in the lower extremities.  A diagnosis of peripheral neuropathy was noted in December 2010.

In a September 2011 statement, the Veteran asserted that "[s]ince having diabetes, I have numbness in my leg and the toes."

In a December 2012 VA examination report, the examiner reported that the Veteran has no complications resulting from his service-connected diabetes mellitus.  The Veteran was afforded a VA examination in February 2013 as to claimed peripheral neuropathy of the bilateral lower extremities.  The examiner reported that the Veteran's lower extremity symptoms do not manifest in a current diagnosis of peripheral neuropathy.  The examiner stated that there were "no abnormal neurological findings noted during current examination of the Veteran's lower extremities."

In a September 2013 VA treatment record, the Veteran's treatment provider indicated that there was absent monofilament and diminished vibratory sensation in the bilateral ankles.  A diagnosis of diabetic peripheral neuropathy was indicated.

The Board finds the Veteran's statements concerning bilateral lower extremity symptomatology to be competent, credible, and consistent with the evidence of record.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  As described above, the Veteran's September 2013 VA treatment provider rendered a diagnosis of diabetic peripheral neuropathy based upon the Veteran's report of numbness and tingling in the lower extremities, with absent monofilament and decreased vibratory sensation in the lower extremities.  Accordingly, the Board finds that the probative evidence of record demonstrates that the Veteran now suffers from peripheral neuropathy of the bilateral lower extremities.

Given the evidence in favor of secondary service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current bilateral peripheral neuropathy of the lower extremities is caused by his service-connected diabetes mellitus, type II.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Claims to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a September 1992 decision, the RO denied the Veteran's original claim of entitlement to service connection for hypertension.  The Veteran disagreed with the denial, and a statement of the case (SOC) was issued in February 1993; he subsequently perfected his appeal.  In July 1993, the RO denied the Veteran's original claim of entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD) in October 1993.  An SOC was issued in August 1996 and the Veteran perfected a timely appeal in September 1996.  In an August 1999 decision, the Board denied the Veteran's claims of entitlement to service connection for hypertension and a psychiatric disorder to include PTSD and MDD.  The Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).

In a June 1998 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a lumbar spine disability.  He did not perfect an appeal, and new and material evidence was not received within one year of the issuance of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran now seeks to reopen his claims of service connection for a lumbar spine disability, hypertension, and an acquired psychiatric disorder to include PTSD and MDD.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decisions in June 1998 and August 1999.  After reviewing the record, the Board finds that new and material within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claims of service connection for a lumbar spine disability, hypertension, and an acquired psychiatric disorder to include PTSD and MDD.

The evidence associated with the Veteran's claims file at the time of the last final denials in June 1998 and August 1999 included STRs, VA treatment records, VA examination reports dated May 1992 and February 1997, private treatment records, and the Veteran's statements.

At the time of the last final denials, the Veteran contended that he suffered from hypertension and a lumbar spine disability, which were incurred during his military service.  See the Veteran's claim dated September 1995.  He also asserted that he developed an acquired psychiatric disorder to include PTSD and MDD, which manifest during his active duty service.  See the VA examination report dated February 1997. 

The Veteran's served on active duty from September 1974 to August 1983 with subsequent service in the National Guard.  His service personnel records do indicate that he served in the Republic of Vietnam.  STRs documented the following blood pressure readings:  110/70 (November 1972), 120/70 January 1973), 120/70 and 120/98 (May 1978), 130/94 and 124/90 (March 1979), and 130/64 (May 1979).  A diagnosis of hypertension was not indicated at any time during the Veteran's military service.  A VA examination conducted in May 1992 documented blood pressure readings of 142/100, 146/100, 146/110, 164/110, and 140/103 mmHg.  The Veteran was diagnosed with arterial hypertension at that time.  VA treatment records dated from May 1992 noted a continuing diagnosis of hypertension.  However, there was no medical evidence of a nexus between the Veteran's diagnosed hypertension and his in-service elevated diastolic readings.

As to the claimed psychiatric disorder to include PTSD and MDD, the Veteran's STRs did not reference an acquired psychiatric disorder.  A post-service statement from Ms. M.C. advanced that the Veteran was chronically depressed.  In undated written statements received in December 1991, the Veteran's wife, son, and brother-in-law indicated that the Veteran was chronically depressed.  Private treatment records dated in December 1991 and November 1992 reported that the Veteran was seen for counseling.  A December 1991 psychiatric evaluation noted diagnoses of PTSD and adjustment disorder with depressed mood.  In his March 1993 claim, the Veteran asserted that his diagnosed psychiatric disability was related to his Vietnam War-related experiences.  Specifically, he reported that he had gone on night patrols and saw many wounded American soldiers and body bags while in Vietnam.  In a May 1993 psychiatric evaluation, Dr. Z. diagnosed the Veteran with major depression secondary to the loss of a functioning right upper extremity and PTSD secondary to his December 1990 industrial accident.  Dr. Z. opined, 

Patient presents severely depressed which most likely is triggered by his industrial accident on 12/14/90. . . Veteran describes some dreams and recollections of Vietnam have surfaced since his injury.  He states that he never experienced the recollections prior to his injury.  I am unable to substantiate a diagnosis of PTSD.

In a June 1993 psychological evaluation, Dr. C. indicated that the Veteran had no psychological problems or Vietnam War-related nightmares until his industrial accident.  The Veteran was diagnosed with single episode major depression with psychotic features, PTSD, and a panic disorder with agoraphobia.  In a December 1996 psychological evaluation, Dr. K.R. reported that the Veteran denied having any mental or emotional problems prior to his 1990 industrial accident.  Diagnoses of recurrent major depression with anxious agitation, panic disorder with mild agoraphobia, PTSD, and personality disorder, not otherwise specified (NOS), were indicated.  In a VA examination report dated February 1997, the examiner diagnosed the Veteran with MDD and PTSD secondary to his December 1990 accident.  The examiner opined that a diagnosis of PTSD due to the Veteran's combat experiences in Vietnam was not confirmed.  In a June 1997 written statement, the Veteran's representative asserted that the Veteran received in-service psychiatric treatment at Fort Rucker, Alabama, and Martin Army Community Hospital, Fort Benning, Georgia, between 1972 and 1973.

As to the lumbar spine disability, post-service treatment records dated in June 1997 documented the Veteran's complaints of low back pain with left radiculopathy.  A computerized tomography (CT) scan and a lumbar myelogram dated in November 1979 indicated a diagnosis of degenerative disc disease (DDD) of the lumbar spine with large diffuse bulging disc possible central focus, protrusion at L4-5, large to severe spinal stenosis.

As described above, the Veteran's claim of entitlement to service connection for a lumbar spine disability was last finally denied in a June 1998 rating decision.  His claims of entitlement to service connection for hypertension and an acquired psychiatric disorder to include PTSD and MDD were finally denied in an August 1999 Board decision.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claims of entitlement to service connection for a lumbar spine disability, hypertension, and an acquired psychiatric disorder to include PTSD and MDD has not been received.

The evidence associated with the claims file subsequent to the final decisions in June 1998 and August 1999 includes, but is not limited to, the Veteran's VA and private treatment records; SSA records; VA examination reports dated December 2012 and February 2013; and lay statements of the Veteran.

Medical evidence has been added to the record indicating that the Veteran has continuing complaints of lumbar spine disability and hypertension, as well as diagnoses of PTSD, adjustment disorder, and depression.

Significantly, these continuing diagnoses of lumbar spine disability, hypertension, and acquired psychiatric disorder, although new, are essentially cumulative of evidence already of record.

In addition, although the Veteran was afforded a VA psychological examination in February 2013, the examiner indicated that the Veteran does not meet the criteria for PTSD.  Rather, the examiner set forth a diagnosis of "[r]ule-out adjustment disorder, NOS, secondary to current psychosocial and environment problems unrelated to military service."  Accordingly, the February 2013 VA examination report is unfavorable to the claim of entitlement to service connection for an acquired psychiatric disorder and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  However, as indicated above, in the current appeal the Veteran has not provided evidence as to a relationship between the currently diagnosed lumbar spine, hypertension, and acquired psychiatric disabilities, which was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal are cumulative and may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2016).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claims for service connection for a lumbar spine disability, hypertension, and an acquired psychiatric disorder to include PTSD and MDD are not reopened.

IV. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Coronary artery disease

The Veteran's service-connected CAD is rated under DC 7005 (atherosclerotic heart disease).

Under the former rating criteria, effective prior to January 12, 1998, a minimum 30 percent rating was assigned for arteriosclerotic heart disease following typical coronary occlusion or thrombosis or with a history of substantiated angina attack, ordinary manual labor feasible.  A 60 percent rating was assigned for arteriosclerotic heart disease following typical history of acute coronary occlusion or thrombosis or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was assigned during and for 6 months following acute illness from coronary occlusion or thrombosis with circulatory shock, etc.  A 100 percent rating also was assigned under the former DC 7005 after 6 months with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  See 38 C.F.R. § 4.104, DC 7005 (effective prior to January 12, 1998).

Under the revised rating criteria, effective January 12, 1998, a 30 percent rating is assigned under DC 7005 for a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.  A 60 percent rating is assigned for myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005 (2016).

If the revised criteria (effective from January 12, 1998) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  However, the Veteran receives the benefit of having the former criteria (in effect prior to January 12, 1998) applied for the period prior, and after, the change was made.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Veteran contends that higher initial ratings in excess of 30 percent from February 28, 1994, 60 percent from March 1, 1999, 30 percent from November 27, 2005 to December 7, 2010, 30 percent from April 1, 2011, and 60 percent from December 19, 2012, are warranted.  For the reasons set forth below, the Board finds that a 60 percent is warranted for service-connected CAD from the date of service connection, exempting the period a temporary total evaluation was assigned (December 7, 2010 to April 1, 2011).

Private treatment records dated in July 1996 documented the Veteran's report of atypical chest pain.  Treatment records dated in August 1996 indicated a diagnosis of mild CAD.  Private treatment records dated in March 2001 noted the Veteran's complaint of continuing chest pain.  Cardiolite stress testing was negative for ischemia.  Electrocardiogram (EKG) showed sinus rhythm with no acute ST or T wave changes.

A left heart catheterization was performed in May 2001, which revealed mild elevation of the left ventricular end diastolic pressure, preserved systolic ejection fraction of 55 percent, and mild CAD with a borderline lesion in the proximal left anterior descending artery (LAD).

In a July 2002 letter, Dr. J.J. reported that the Veteran suffers from CAD, which began with a cardiac catheterization in February 1994.  Dr. J.J. explained that the Veteran subsequently had a report of non-Q wave myocardial infarction in 1999.

The Veteran was afforded a VA examination in January 2003 as to his claimed heart disability.  The examiner reported that the Veteran's heart had a normal sinus rhythm without murmur.  His chart noted an ejection fraction of 55 percent.  The examiner stated that the Veteran's "activities are very limited because of being on oxygen and his obesity would be difficult to estimate the METs level"  The examiner rendered a diagnosis of CAD "controlled with numerous medications, that along with his other medical problems and cardiomyopathy, has a significant impact on his occupational and daily activities."

In a December 2003 letter, Dr. J.R. reported that he had prescribed Plavix 75mg. once daily to treat the Veteran's unstable angina and CAD.

Cardiolite testing performed in October 2005 revealed an "[e]nlarged left ventricle with no focal wall motion abnormalities and small fixed defect in the inferior wall."  VA treatment records dated in May 2006 noted an ejection fraction of 50 to 60 percent by cardiolite/echocardiogram.  The Veteran's complaints of chronic chest pain were also indicated; he reported that this pain occurred with both exertion and rest.

In a lay statement dated August 2006, the Veteran's pastor, Mr. C.B., reported that the Veteran "is not able to work or even do mild activities because he then becomes ill and has to rest, even to the point of total best rest."

The Veteran was afforded a VA examination as to his claimed CAD in February 2007.  The examiner noted the Veteran to be a poor historian.  He reported that the Veteran does not do much physical activity, but can do yard work for about an hour.  The examiner stated that the Veteran "does very, very little without being out of breath."  The Veteran treats his recurrent chest pain with three nitroglycerin tablets per day and reports he is able to do very little with his grandson.  However, the examiner reported, "[a]s recently as 2005, both an exercise-graded stress test [and] an echocardiogram do not demonstrate significant cardiovascular disease."

Private treatment records dated in December 2010 noted that the Veteran has had multiple heart catheterizations.  Electrocardiogram showed sinus rhythm and there were no acute ST or T wave changes.  He was a diagnosed with "chest pain with some suspicious features, known mild CAD and multiple risk factors."  A cardiac catheterization laboratory report dated in December 2010 noted "moderate elevation of left ventricular end-diastolic pressure; [p]reserved systolic ejection fraction of 60 percent;" and "3-vessel CAD with probable culprit vessel on the right coronary, recent occlusion."

A Report of General Information dated later in December 2010 noted that the Veteran recently had a heart attack and, after testing, had three stents placed.  VA treatment records dated in December 2010 confirmed that the Veteran had atherosclerotic heart disease manifested by a subacute inferior myocardial infarction with 100 percent occluded dominant slight coronary artery, status-post successful percutaneous coronary intervention of the dominant right coronary artery with placement of three drug-eluting stents.

In a September 2011 statement, the Veteran's spouse, who is a nurse, stated that since the Veteran's heart attack in December 2010, he has been having a lot of chest pain.  The Veteran sleeps in the recliner most of time due to fatigue.  See also the Veteran's statement dated September 2011.

In a September 2011 private opinion, Dr. A.S. reported that the Veteran's cardiac history began in 1994 when he was catheterized for chest pain and was found to have minimum CAD; stress testing was negative.  Dr. A.S. explained that the Veteran was subsequently hospitalized in July 1996 for atypical chest pain with a history of minimal coronary plaques.  The Veteran was admitted again for chest pain in March 1999, at which time cardiac catheterization showed mild CAD with several elevated left ventricular end-diastolic pressure (LVEDP).  He was also diagnosed with non-Q-wave myocardial infarction.  Dr. A.S. continued, "from 1996 to 2005, the Veteran presented to his physicians with multiple episodes of chest pain necessitating repeated stress testing and cardiac catheterizations."  Numerous results and diagnoses were indicated including possible inferior wall infarctions, coronary artery spasms, and cardiomyopathy.  Dr. A.S. noted that the Veteran was admitted to the hospital in December 2010 with myocardial infarction and subsequently had three stents inserted.  Based upon a review of the Veteran's claims file, Dr. A.S. stated that "because of his chest pain from service-connected CAD [the Veteran] would have been unable to sustain employment."  Dr. A.S. indicated that this conclusion was consistent with the findings of the February 2007 VA examiner who stated that "the Veteran needed frequent breaks from minimal exertion, he was not able to lift anything heavy and he was frequently short of breath.  Based on a residual functional capacity assessment, this would make the Veteran unemployable."  Dr. A.S. concluded, "therefore, based on the Veteran's service-connected CAD, I opine that the Veteran justifies a 100 percent disability rating since 1996."

The Veteran was afforded a VA examination as to the service-connected CAD in December 2012.  The examiner confirmed a continuing diagnosis of atherosclerotic cardiovascular disease, which requires continuous medication for control.  The examiner noted that the Veteran had suffered a myocardial infarction in December 2010 with cardiac catheterization with three stent placement to the coronary artery.  The examiner provided an interview-based METs estimate of greater than five to seven METs.  The examiner explained, "[t]his METs level has been found to be consistent with activities such as walking one flight of stairs, golfing (without cart), mowing lawns (push mower), heavy yard work (digging)."  The examiner further opined, "[t]he limitation in METs level is due to multiple factors, it is not possible to accurate estimate this percentage."  The examiner reported that the Veteran's CAD has no impact on his ability to work.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his CAD.  As described above, the Veteran's complaints of chronic significant chest pain are well-documented in the record.  Accordingly, the Board finds that the VA treatment records and VA examination findings are of equal probative value compared to the Veteran's allegations regarding the severity of his heart disability from the date of service connection.  The evidence of record more nearly approximates a finding that the Veteran does meet the DC 7005 criteria for a 60 percent rating from February 28, 1994 to present (exempting the temporary total evaluation) because he has been shown to have arteriosclerotic heart disease following a typical history of cardiomyopathy, and with history of substantiated repeated anginal attacks, more than light manual labor not feasible, or (for the period since the Diagnostic Code change on January 12, 1998) a myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As detailed above, the evidence of record shows that the Veteran was treated multiple times for anginal attacks.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record does not indicate that the Veteran's service-connected arteriosclerotic heart disease is more nearly approximate to a 100 percent rating from the date of service connection as the Veteran has not been shown to have during and for 6 months following acute illness from coronary occlusion or thrombosis with circulatory shock, etc.  In addition, with the exception of the previously assigned temporary total evaluation from December 7, 2010 to April 1, 2011, the Veteran does not meet the 100 percent criteria for either period due to 6 months with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment being precluded.  See 38 C.F.R. § 4.104, DC 7005 (effective prior to January 12, 1998).  Furthermore, under the revised rating criteria, effective January 12, 1998, a maximum 100 percent rating is not applicable for either period because the Veteran has not been shown to have chronic congestive heart failure or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.  There is no medical or lay evidence of other heart disease symptoms that would not result in the pyramiding of other heart-related Diagnostic Codes.  The Veteran's cardiac symptoms from the date of service connection are clearly accounted for in the 60 percent ratings pursuant to DC 7005.  Thus, DC 7000 to 7004 and 7006 to 7020 are not for application. 

Based on the foregoing, the Board concludes that the Veteran's CAD has been no more than 60 percent disabling from February 28, 1994 to December 7, 2010 and from April 1, 2011 to present.  All evidence has been considered and there is no doubt to be resolved.

The Veteran has not raised any other issues with respect to the initial rating claim for CAD, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Diabetes mellitus, type II.

The Veteran's diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under those criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is assigned a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is assigned a 60 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2016).  The term regulation of activities is defined in DC 7913 as avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007) 

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

The Veteran asserted that diabetes mellitus was more severe than is indicated by the assigned 20 percent rating.  The Board finds that the pertinent medical findings, as shown in the examination and medical treatment conducted during the current appeal, directly address the criteria under which the service-connected disability is rated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In a February 2002 rating decision, the Veteran was granted service connection for diabetes mellitus, type II, evaluated as 20 percent from July 9, 2001.  He filed a claim of entitlement to an increased rating for diabetes mellitus, type II, in September 2011.  For the reasons set forth below, the Board finds that a rating in excess of the assigned 20 percent is not warranted for service-connected diabetes mellitus at any time during the appeal period.

The Veteran was afforded a VA examination in December 2012 at which time the examiner confirmed a continuing diagnosis of insulin-dependent diabetes mellitus, type II.  The Veteran is not required to regulate activities as part of the medical management of his diabetes.  He has not required best rest, or experienced any periods of incapacitation as a result of his diabetes mellitus.  He visits his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions.  He has had no episodes of hypoglycemia requiring hospitalization over the past twelve months.  He has not had any progressive unintentional weight loss.  The examiner reported that the Veteran's diabetes mellitus has no impact on his ability to work.

VA treatment records dated in June 2013 indicated that the Veteran's diabetic care provider was adjusting the Veteran's insulin for better control.  It was noted that the treatment provider advised the Veteran to avoid ice cream and control his salt intake.  It was further indicated that the Veteran had a history of low compliance with his diabetes treatment plan.

Accordingly, the Board finds that the medical evidence of record shows that the management of the Veteran's diabetes mellitus required insulin and a restricted diet.  The evidence of record does not indicate that restriction of the Veteran's activities is required for management of his diabetes.

The Board recognizes that the evidence of record documents peripheral neuropathy of the lower extremities, which will be addressed below.  However, aside from peripheral neuropathy of the lower extremities, the Veteran had no symptoms identified as complications of diabetes mellitus.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of the 20 percent rating for diabetes mellitus.  Moreover, while he was shown to have episodes of hypoglycemia and ketoacidosis, he has never been hospitalized for either.  For those reasons, the Board finds no basis upon which to assign an increased rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under DC 7913.

The Veteran has not raised any other issues with respect to the increased rating claim for diabetes mellitus, type II, nor have any other assertions been reasonably raised by the record.  See Doucette, supra.

c. Post-operative residuals of left ankle injury

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In the instant case, the Veteran's service-connected post-operative residuals of left ankle injury are rated under DC 5271-5010.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

X-ray reports of record document right ankle degenerative changes attributed to the Veteran's initial ankle injury.  Under Diagnostic Codes 5003 and 5010, degenerative or traumatic arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case is the ankle.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of motion of the ankle is evaluated under DC 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under DC 5166, which also includes eligibility for entitlement to SMC.  38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the SMC regulations set forth in 38 C.F.R. § 3.350.

In this matter, the Veteran was originally service connected for post-operative residuals of left ankle injury in a January 2000 rating decision; a 10 percent rating was assigned, effective August 30, 1991.  In September 2011, the Veteran filed a claim of entitlement to an increased rating for the service-connected left ankle disability.  For the reasons set forth below, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected post-operative residuals of left ankle injury.

In a September 2011 statement, the Veteran's spouse indicated that the Veteran continues to suffer from "left ankle trouble."

The Veteran was afforded a VA examination in February 2013 at which time the examiner confirmed a continuing diagnosis of left ankle sprain.  The Veteran reported persistent left ankle pain; however, he indicated that the majority of the pain he experiences upon standing is located in his separately service-connected left great toe.  Range of motion testing documented plantar flexion to 45 degrees with no objective evidence of painful motion.  Dorsiflexion of 20 degrees or greater was documented.  Repetitive use testing was conducted with no additional limitation of motion indicated.  There was no localized tenderness or pain to palpation of the left ankle.  Muscle strength of the left ankle was intact; there was no evidence of muscle atrophy.  There was no joint laxity or instability.  The Veteran reported the use of a single prong cane for ambulation; however, he reported that the use of a cane was required due to his left knee disability.  The examiner reported that the Veteran's left ankle disability has no impact on his ability to work.

The above examination findings reflect symptoms that more nearly approximate the assigned 10 percent rating.  Although the Veteran has stated that he has pain in his left ankle, he has exhibited normal motion for dorsiflexion and normal motion for plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Moreover, at the February 2013 VA examination, the Veteran reported that the functional impairment he experiences upon standing is primarily due to the pain associated with his separately service-connected left great toe bunion with hallux valgus.  There is no lay or medical evidence that additional impairment caused by the ankle pain results in limitation of motion more nearly approximating marked limitation of motion of the ankle, i.e., approximately 5 degrees dorsiflexion or less than 10 degrees plantar flexion.

The Board has considered the application of other pertinent diagnostic codes throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, or consolidation of the left ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the Veteran's service-connected left ankle disability as analogous to DC 5283 or DC 5273.

In addition, the Board has considered the applicability of DC 5262, which provides that malunion or nonunion of the tibia or fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under DC 5262.

In addition, the Veteran's February 2013 VA examination demonstrated range of motion of the left ankle.  As such, the schedular criteria for a higher rating under DCs 5270 and 5272 have not been met.  The Veteran has not undergone an astragalectomy and, hence, the criteria of DC 5274 are not applicable.

There is also no evidence of record to show that the Veteran's left ankle symptomatology is so severe as to be analogous to loss of use of a foot or forefoot under DCs 5167 and 5166.  As such, the Veteran is not entitled to SMC for loss of use of the foot under 38 C.F.R. § 3.350.

For the foregoing reasons, the Board finds that the Veteran's service-connected post-operative residuals of left ankle injury has not warranted a rating in excess of 10 percent at any time during the appeal period.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran has not raised any other issues with respect to the increased rating claim for the left ankle disability, nor have any other assertions been reasonably raised by the record.  See Doucette, supra.

d. Left great toe bunion with hallux valgus of the left foot

The Veteran's left great toe bunion with hallux valgus of the left foot is rated under DC 5280, which provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

The Veteran was originally service-connected for left great toe bunion with hallux valgus of the left foot in a January 2000 rating decision; a 10 percent rating was assigned from August 30, 1991.  He filed a claim of entitlement to an increased rating in September 2011.  For the reasons set forth below, the Board finds that a rating in excess of 10 percent is not warranted for service-connected left great toe bunion with hallux valgus of the left foot.

In a September 2011 statement, the Veteran's spouse indicated that the Veteran continues to experience pain associated with his left foot/bunion disability.

The Veteran was afforded a VA examination in February 2013 at which time the examiner confirmed a diagnosis of hallux valgus of the left foot with left great toe bunion.  The Veteran reported persistent pain in his left foot and great toe with standing and walking.  The examiner indicated that the Veteran experienced mild to moderate hallux valgus symptoms.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  X-rays of the left foot confirmed hallux valgus and plantar calcaneal spur formation.  The examiner reported that physical examination of the left foot revealed obvious hallux valgus with bunion formation laterally at the border of the plantar aspect.  There was no evidence of selling, redness, or tenderness.  The Veteran was unable to perform toe to heel or heel to toe walking due to reported pain.  The examiner reported that the left foot disability has no impact on the Veteran's ability to work.

A 10 percent evaluation is the maximum rating possible under DC 5280 and a higher rating is therefore not possible under this diagnostic code.  Significantly, a rating in excess of 10 percent is not warranted for unilateral hallux valgus under DC 5280, as the Veteran's disability has not required surgical resection of the metatarsal head.

The Veteran's service-connected left great toe bunion with hallux valgus does not contemplate pes planus, weak foot, claw foot, metarsalgia, hallux rigidus, or any of the other specific foot conditions listed in 38 C.F.R. § 4.71a, nor were any of those conditions found on examination in February 2013.  The diagnostic codes pertaining to these conditions are thus not for application.

With regard to DC 5284, other injuries of the foot, this diagnostic code does not apply to left foot bunion with hallux valgus as a matter of law, as it is already compensated under DC 5280.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2016) (holding that, as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so other listed conditions could not be rated by analogy under this diagnostic code).  Moreover, under Copeland, "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland, 27 Vet. App. at 337.  Rating by analogy under DC 5284 is therefore not appropriate.

For the foregoing reasons, the Board finds that the Veteran's service-connected left great toe bunion with hallux valgus of the left foot has not warranted a rating in excess of 10 percent at any time during the appeal period.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran has not raised any other issues with respect to the increased rating claim for left great toe bunion with hallux valgus, nor have any other assertions been reasonably raised by the record.  See Doucette, supra.

e. Scars, left great toe bunion with hallux valgus of the left foot

The Veteran's service-connected scar associated with left great toe bunion with hallux valgus is currently assigned a noncompensable evaluation under DC 7804 for scar(s), unstable or painful.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

As described above, under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).

Here, the Veteran has expressed disagreement with the noncompensable rating assigned to the service-connected scar associated with his left great toe bunion with hallux valgus.  See, e.g., the NOD dated May 2013.  For the reasons set forth below, the Board finds that a higher rating is not warranted under the pertinent diagnostic criteria.

The Veteran was afforded a VA examination in February 2013, at which time the examiner noted that the Veteran had scars on his left great toe due to his bunion.  However, the examiner noted that the scars were not painful or unstable.  The examiner further stated that the scars occupy a total area of less than 39 square cm. (6 square inches).  There is no indication that the identified scar impacted the motion or function of the left great toe/foot.

Accordingly, the medical evidence shows that the Veteran's scar associated with left great toe bunion and hallux valgus is stable and nontender without any functional loss.  Accordingly, a compensable disability rating is not warranted under DC 7804 or any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.

The Veteran has not raised any other issues with respect to the initial rating claim for scar associated with left great toe bunion and hallux valgus, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

V. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the Veteran has asserted a claim of entitlement to a TDIU based primarily on his service-connected CAD and diabetes mellitus, type II.  See the VA 21-8940.  He is service-connected for CAD now rated as 60 percent from February 28, 1994 to December 7, 2010, and 60 percent from April 1, 2011; post-operative residuals of left ankle injury rated at 10 percent from August 30, 1991; left great bunion with hallux valgus at 10 percent from August 30, 1991; diabetes mellitus at 20 percent from May 8, 2001; and scars, left great toe bunion with hallux valgus at zero percent from February 7, 2013.  Moreover, the Board has herein granted entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

As the Veteran is already in receipt of a total 100 percent schedular evaluation for CAD from December 7, 2010 to March 31, 2011, the Board will herein consider whether entitlement to a TDIU is warranted for the time periods in which the Veteran's evaluation was less than total.  To this end, the Veteran's combined disability rating was 60 percent from February 28, 1994 (based on one service-connected disability); 70 percent from August 30, 1991, and 70 percent from April 1, 2011.; 100 percent from September 14, 2010; 90 percent from June 1, 2013; 100 percent from March 19, 2014; 90 percent from May 1, 2015; and 100 percent from January 29, 2016.  As such, the schedular criteria for a TDIU were met from February 28, 1994 to present [exempting the period of temporary total evaluation].  Thus, the question at issue is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record shows that the Veteran was last employed in 1989/1990 as a machine loader.  See, e.g., the VA examination report dated February 2013; VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated November 2011.  He stopped working following a significant work-related arm injury.  Id.

In a July 2002 statement, Dr. J.J. stated that the Veteran "suffered with CAD beginning with cardiac catheterization done in February 1994 . . . Since that time, he has also been treated for diabetes mellitus and had a report of non-Q wave myocardial infarction in 1999."  Dr. J.J. noted that the Veteran developed cardiomyopathy in 2000.

As described above, the Veteran was afforded a VA examination in January 2003 as to his service-connected CAD.  The examiner explained that the Veteran's "CAD, controlled with numerous medications, that along with his other medical problems and cardiomyopathy, has a significant impact on his occupational and daily activities."

In an August 2006 statement, the Veteran's pastor, Mr. C.B., stated that the Veteran "is not able to work or even do mild activities because he then becomes ill and has to rest, even to the point of total bed rest."

In a February 2007 VA examination report, the examiner stated that the Veteran's CAD impacts his ability to do physical activity.  The examiner explained that the Veteran "does very, very little without being out of breath."  It was noted that he takes approximately three nitroglycerin tablets per day to alleviate his chest pain and is able to do very little with his grandson.

In a September 2011 statement, the Veteran's spouse stated that since the Veteran's heart attack in December 2000, he has been having a lot of chest pain and sleeps in his recliner most of the time.

The Veteran submitted an independent medical review dated September 2011 in support of his TDIU claim.  In the opinion, Dr. A.S. reviewed the Veteran's medical history and opined that, as a result of chest pain related to his service-connected CAD, the Veteran is unable to sustain employment.  Dr. A.S. explained, "[t]his was clear from the description given by the examiner at the Veteran's [February 2007] C.&P. examination; i.e., the Veteran needed frequent breaks from minimal exertion, he was not able to lift anything heavy and he was frequently short of breath."  Dr. A.S. concluded, "[b]ased on a residual functional capacity assessment, this would make the Veteran unemployable."

Additionally, the Veteran submitted an April 2012 vocational assessment in support of his TDIU claim.  The vocational rehabilitation consultant, Ms. J.S., noted that the Veteran worked in various manually oriented jobs from his military discharge until December 1990 when he sustained a right arm injury, which eventually healed.  The Veteran began treatment for cardiac problems in March 1994 that lead to a catheterization and continuing medical treatment with hospitalization for CAD.  The Veteran also experienced symptoms of diabetes mellitus.  Ms. J.S. stated, "this condition has caused functional difficulties that have prevented him from returning to any substantial gainful occupation in addition to his CAD and functional difficulties resultant of left lower extremity conditions."  Ms. J.S. observed that the Veteran's left ankle and left great toe bunions with hallux valgus caused difficulties with ambulation.  Ms. J.S. concluded, "[g]iven what appears to the permanency of [the Veteran's] functional difficulties resultant of his service-connected disabilities of CAD, diabetes mellitus, and residuals of left ankle injury and left great toe, [the Veteran] has not been able to engage in any substantial gainful occupation since March 1994."

In contrast, in a December 2012 VA examiner assessed the Veteran's diabetes mellitus and CAD symptomatology and opined that, without regard to other factors like prior withdrawal from the labor market, availability of work, and other nonservice-connected conditions, the Veteran's service-connected disabilities do not create an "impediment to his ability to engage in light duty or sedentary type of work."

The above evidence reflects that the Veteran's service-connected disabilities have a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable in a sedentary position, others have reached the opposite conclusion.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In addition, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's physical abilities, and his limited education and employment history, as indicated by the lay and medical evidence, the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VI. Aid and attendance

The Veteran seeks entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to SMC based on the need for the regular aid and attendance of another person, such claims will be granted when a veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In this matter, the record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the question is whether he is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected disabilities.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following:  inability of a veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of a veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2014).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2).

Service connection is in effect for coronary artery disease rated as 60 percent from March 1, 1999 to December 7, 2010, 100 percent from December 7, 2010 to March 31, 2011, and 60 percent from April 1, 2011; diabetes mellitus, type II, rated as 20 percent; residuals of left ankle injury rated as 10 percent, left great toe bunion with hallux valgus rated as 10 percent, and scar of left great toe bunion with hallux valgus rated as noncompensable (zero percent).  The Veteran's combined disability rating is 70 percent prior to December 7, 2010, 100 percent from December 7, 2010 to March 31, 2017, and 70 percent from April 1, 2011.  In addition, he is now service-connected for peripheral neuropathy of the bilateral lower extremities.  Moreover, entitlement to a TDIU has been awarded herein.

The Veteran asserted a claim of entitlement to SMC for aid and attendance and/or housebound status in December 2011.  He asserted that his wife takes care of him in his home due to his service-connected disabilities.  See the Report of General Information dated December 2011.  For the reasons set forth below, the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance and/or housebound due to his service-connected disabilities.

The Veteran was afforded a VA examination as to his SMC claim in February 2013.  The examiner noted the Veteran's report that he spends most of the day in the house but drives himself on occasional short errands.  The Veteran exhibited a slight limp on the left while using a single prong cane on the right due to reported left knee problems.  He is able to walk without the assistance of another person - up to a few hundred yards.  The Veteran is able to leave his home on an unrestricted basis.  He reports episodes of shortness of breath and increased pain in the left foot after walking a few yards.  However, the examiner stated that the Veteran was in no apparent distress upon presentation and his vital signs were unremarkable.  The Veteran stated that he drove to the examination in his automobile from approximately 50 miles away.  The Veteran confirmed that he is capable of bathing, dressing, eating, and toileting independently and he demonstrated that he is capable of handling his financial affairs with little assistance from his daughter.

These findings are consistent with the VA examinations dated in December 2012 as to the Veteran's diabetes mellitus and CAD, as well as the February 2013 VA examinations as to the service-connected peripheral neuropathy of the lower extremities, left ankle disability, and left great toe bunion with hallux valgus.

In light of the above, the weight of the evidence does not indicate that the Veteran's service-connected disabilities required the aid and attendance of another individual.  The February 2013 VA examiner's report is of substantial probative weight.  The report is based on the Veteran's own statements and a physical examination of the Veteran, to include a review of his service-connected disabilities.  The examiner explained the limitations caused by the Veteran's service-connected disabilities and explained that the disabilities did not prohibit the Veteran from self-care, the ability to ambulate or travel beyond the premises of the home.  The Board finds the opinion of the February 2013 VA examiner probative. 

The Board additionally notes that, while the Veteran is service-connected for a single disability as 100 percent from December 7, 2010 to April 1, 2011, he did have an additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; nor does the record reflect that he is permanently housebound by reason of his service-connected disabilities.  38 C.F.R. § 3.350(i).  As such, the Veteran does not meet the criteria for the award of SMC based upon housebound status.

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that SMC based on aid and attendance and/or housebound is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

New and material evidence having not been received, the claim of entitlement to service connection for a lumbar spine disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is denied.

New and material evidence having not been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and MDD is denied.

Entitlement to an initial rating of 60 percent, but no higher, for service-connected CAD from February 28, 1994 to December 7, 2010 and from April 1, 2011 is granted.

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.

Entitlement to a rating in excess of 10 percent for service-connected post-operative residuals of left ankle injury is denied.

Entitlement to a rating in excess of 10 percent for service-connected left great toe bunion and hallux valgus of the left foot is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation based on a need of aid and attendance of another person and/or housebound status is denied.

REMAND

The Veteran asserts entitlement to service connection for joint pain.  For the reasons set forth below, the Board finds that this matter must be remanded to the AOJ for further evidentiary development.

The Veteran has raised a claim of entitlement to service connection for joint pain; however, he has not specifically identified which joints are the causes of said pain.  Private treatment records document a diagnosis of "diffuse DJD" in November 1997.  Also, the Veteran's spouse, who is a nurse, submitted a statement attesting to the Veteran's joint pain.  The Veteran's SSA records note diagnoses of torn medial meniscus of the left knee.  See, e.g., the SSA records dated July 1995 and January 1996.

The Veteran has not been afforded a VA examination with respect to claim of entitlement to service connection for joint pain.  As such, the Board finds that this matter must be remanded in order to afford the Veteran a VA examination as to the diagnosis and etiology of the claimed disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed joint pain disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should either diagnose or rule-out a disability (or disabilities) manifested by joint pain.

With respect to any diagnosed joint pain disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


